        Case 3:20-cr-01655-JLS Document 20 Filed 11/17/20 PageID.29 Page 1 of 1



 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                              SOUTHERN DISTRICT OF CALIFORNIA
 7
                                       (Hon. Janis L. Sammartino)
 8

 9   UNITED STATES OF AMERICA,          ) Case No. 20cr1655-JLS
10
                                        )
           Plaintiff,                   ) ORDER CONTINUING
11                                      ) MOTION HEARING/TRIAL SETTING
                      v.                )
12
                                        )
13   JARET AVALOS,                      )
                                        )
14         Defendant.                   )
     __________________________________ )
15

16          Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that

17
     Defendant Jaret Avalos’ motion hearing/trial setting be continued from November 20, 2020 to
     December 18, 2020, at 1:30 P.M. Defendant shall file an acknowledgement of the new hearing
18
     date by December 4, 2020.
19
            For the reasons set forth in the joint motion, the Court finds that the ends of justice will
20
     be served by granting the requested continuance, and these outweigh the interests of the public
21
     and the defendant in a speedy trial. Thus, the Court finds that time is excluded in the interests of
22
     justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
23          IT IS SO ORDERED.
24
     Dated: November 17, 2020
25

26

27

28




                                                      1
